DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein during a cooling process of the cooling system, a liquid-phase refrigerant flowing out of the condenser is divided into first and second parts in the economizer; wherein the first part of the liquid-phase refrigerant…; wherein the second part of the liquid-phase refrigerant”.  However it is unclear if the “first part of the liquid-phase refrigerant” and “the second part of the liquid-phase refrigerant” is required to be a liquid-phase refrigerant only after the refrigerant leaves the condenser or after the refrigerant leaves the economizer.  
For purposes of examination:
“wherein during a cooling process of the cooling system, a liquid-phase refrigerant flowing out of the condenser is divided into first and second parts in the economizer;
wherein the first part of the liquid-phase refrigerant continues to flow to the evaporator, becomes a gas-phase refrigerant after passing through the evaporator, the gas-phase refrigerant continues to pass through the compressor and then becomes a high-pressure gas-phase refrigerant;
wherein the second part of the liquid-phase refrigerant is diverted to the ejector, the ejector receives the second part of the liquid-phase refrigerant from the economizer and the high-pressure
gas-phase refrigerant from the compressor, wherein the pressure of the second part of the liquid- phase refrigerant from the economizer is less than that of the high-pressure gas-phase refrigerant from the compressor; and
wherein the second part of the liquid-phase refrigerant and the high-pressure gas-phase refrigerant are mixed in the ejector, and a mixed shock wave phenomenon occurs in the ejector, so that the pressure of the refrigerant from the ejector increases sharply to realize a two-stage pressurizing effect under a joint action with the compressor” 
will be considered:
 - - wherein during a cooling process of the cooling system, a liquid-phase refrigerant flowing out of the condenser is divided into a first liquid-phase part and a second liquid phase part 
wherein the first liquid-phase part of the 
wherein the second liquid-phase part of the liquid-phase part of the liquid-phase part of the 
wherein the second liquid-phase part of the 
Claims 8-16 are rejected to as being dependent from a rejected claim.
Allowable Subject Matter
Claims 7-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein during a cooling process of the cooling system, a liquid-phase refrigerant flowing out of the condenser is divided into a first liquid-phase part and a second liquid phase part in the economizer; wherein the first liquid-phase part of the refrigerant continues to flow to the evaporator, becomes a gas-phase refrigerant after passing through the evaporator, the gas-phase refrigerant continues to pass through the compressor and then becomes a high-pressure gas-phase refrigerant; wherein the second liquid-phase part of the refrigerant is diverted to the ejector, the ejector receives the second liquid-phase part of the refrigerant from the economizer and the high-pressure gas-phase refrigerant from the compressor, wherein the pressure of the second liquid-phase part of the refrigerant from the economizer is less than that of the high-pressure gas-phase refrigerant from the compressor.
	Although the closest prior art of record teaches Kobayashi teaches a cooling system, comprising: an evaporator, a condenser, a throttling device, a compressor, an economizer and an ejector, wherein the condenser, the economizer, the throttling device, the evaporator, the compressor and the ejector together form a closed-loop refrigerant circulation circuit, the ejector is connected to the economizer, and the ejector is arranged on a discharge side of the compressor, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein during a cooling process of the cooling system, a liquid-phase refrigerant flowing out of the condenser is divided into a first liquid-phase part and a second liquid phase part in the economizer; wherein the first liquid-phase part of the refrigerant continues to flow to the evaporator, becomes a gas-phase refrigerant after passing through the evaporator, the gas-phase refrigerant continues to pass through the compressor and then becomes a high-pressure gas-phase refrigerant; wherein the second liquid-phase part of the refrigerant is diverted to the ejector, the ejector receives the second liquid-phase part of the refrigerant from the economizer and the high-pressure gas-phase refrigerant from the compressor, wherein the pressure of the second liquid-phase part of the refrigerant from the economizer is less than that of the high-pressure gas-phase refrigerant from the compressor, in combination with all other claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hotta et al. (JP-2004205154-A) teaches a cooling system including a gas-separation device that separates a refrigerant into a first liquid part and a second liquid part, the first liquid part directed to an evaporator and the second liquid part directed to an ejector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763